Citation Nr: 1507672	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-29 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left elbow ulnar bone spurring, medial epicondylitis, and osteoarthritis.

2.  Entitlement to service connection for a right elbow condition.

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a left knee condition. 

5.  Entitlement to service connection for residuals of a right ankle sprain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

As an initial matter, the Board notes that, in October 2012, the Veteran perfected a timely appeal as to the issues of entitlement to service connection for tendonitis of the left wrist and a right foot stressed tissue condition by filing a Substantive Appeal.  Significantly, however, during the pendency of the appeal, in a subsequent June 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right foot metatarsalgia and left wrist osteoarthritis.  Accordingly, the Board considers his claims of entitlement to service connection for tendonitis of the left wrist and a right foot stressed tissue condition to be fully resolved, and therefore, outside the scope of this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2014).

The Board also notes that, on the Veteran's October 2012 VA Form 9 (Substantive Appeal), he requested a Board hearing.  The Veteran was scheduled for such a hearing on October 23, 2013; however, in October 2013 he requested that this hearing be postponed.  The Veteran was re-scheduled to attend a hearing on February 12, 2014; however, on February 4, 2014, he withdrew his request for a hearing.  His hearing request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The issues of entitlement to service connection for a right elbow condition, a right knee condition, a left knee condition, and residuals of a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

On October 23, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for his service-connected left elbow ulnar bone spurring, medial epicondylitis, and osteoarthritis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to an initial compensable rating for service-connected left elbow ulnar bone spurring, medial epicondylitis, and osteoarthritis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, on October 23, 2013, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to an initial compensable rating for service-connected left elbow ulnar bone spurring, medial epicondylitis, and osteoarthritis.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to an initial compensable rating for service-connected left elbow ulnar bone spurring, medial epicondylitis, and osteoarthritis is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board will discuss each of its reasons for remand in turn. 

I. Service Treatment Records 

A review of the Veteran's claims file indicates that relevant service treatment records may be outstanding.  Specifically, at his July 2010 VA knee examination, the Veteran reported being in a motor vehicle accident in approximately 1992. Similarly, at his May 2013 VA knee examination, the Veteran reported having an in-service motor vehicle accident in approximately 1991.  Significantly, however, there are no records on file referencing such a motor vehicle injury.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's service treatment records.  

II.  VA Examinations

A.  Right Elbow Condition

The Veteran essentially contends that he has a right elbow condition as a result of his military service.  Specifically, he asserts that he developed a right elbow condition due to his computer use during service at computers that were not properly adjusted for his body type.  In this regard, he has reported that he was first diagnosed with carpal tunnel syndrome during service.  He has also reported that, to date, this condition has not been properly diagnosed.  See Veteran's December 2011 Notice of Disagreement and October 2012 VA Form 9.  

The Board finds that another VA examination assessing whether the Veteran has a right elbow condition that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations in July 2010 and May 2013.  In this regard, at his July 2010 VA examination, the examiner determined that the Veteran had no pathology on the right elbow.  In support of this determination, the examiner reported that x-rays of the Veteran's right elbow were within normal limits, and that, on examination, the Veteran had no signs of edema, instability abnormal movement, effusion, weakness, tenderness, redness, heat, deformation, malalignment, drainage, subluxation, or guarding of movement.  

Following the July 2010 VA examination, the record reflects that the Veteran received treatment for right elbow pain, which was diagnosed as "tennis elbow" on the right side.  See Dr. E.M.H.'s physical therapy treatment records dated from July 2012 to January 2013; July 2012 Pioneer Valley Hospital Admitting Face Sheet (noting that the Veteran was admitted for right elbow pain).  

Thereafter, at his May 2013 VA examination, the examiner found that the Veteran's right elbow had a normal radiograph appearance with no visible abnormality.  In making this determination, the May 2013 VA examiner noted that x-rays of the right elbow revealed no acute fracture, dislocation, or joint effusion; his joint spaces were preserved without arthritic change; and his soft tissues were unremarkable.  The May 2013 VA examiner noted by way of history that the Veteran had been diagnosed with bilateral tennis elbow, but stated that his right elbow had not been a concern since he completed his physical therapy.   

On this record, given the Veteran's diagnosis of right "tennis elbow" as recently as January 2013 and the May 2013 VA examiner's opinion just four months later that there was no right elbow abnormality, the Board finds that there is conflicting evidence of record regarding whether the Veteran currently has a right elbow condition.  As such, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a right elbow condition that is etiologically related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); 38 C.F.R. § 4.2.

B.  Bilateral Knee Condition 

The Veteran essentially contends that he has a bilateral knee condition as a result of his military service.  Specifically, he asserts that he developed a knee condition during service in approximately 1988, and that this condition was exacerbated during service by a motor vehicle accident in approximately 1992, by working on his knees without kneepads under aircraft as an aircraft mechanic, and by bumping and pulling something in his knees in approximately 1995.  See Veteran's July 2010 VA examination report, December 2011 Notice of Disagreement, and October 2012 VA Form 9.  

The Board finds that another VA examination assessing whether the Veteran has a right and/or left knee condition that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations in July 2010 and May 2013.  At his July 2010 VA examination, the examiner found that there was no bilateral knee condition diagnosis because there was no pathology to render a diagnosis.  In support of this opinion, the examiner reported that x-rays of the right and left knees were within normal limits, and that, on examination, the Veteran had no signs of edema, instability abnormal movement, effusion, weakness, tenderness, redness, heat, deformation, malalignment, drainage, subluxation, or guarding of movement.  

Thereafter, during private treatment in December 2011, the Veteran was diagnosed with an acquired knee deformity of both knees.  See Dr. A.Z.'s December 7, 2011, treatment note.  In rendering this diagnosis, Dr. A.Z. noted that the Veteran had edema and diffuse tenderness to palpation of both knees.  He also noted the Veteran's reports of sudden weakness in both knees and pain on the right side.  

At the Veteran's May 2013 VA examination, the examiner noted that the Veteran had been diagnosed with "other acquired deformity of the knee" in December 2011.  The examiner then went on to report that, per imaging studies conducted at the time of the examination, there were no visible abnormalities in either knee (noting that only x-rays were done), and therefore, no current diagnosis could be given for the Veteran's knee pain.  Significantly, however, in determining that no current diagnosis could be given for the Veteran's knee pain, the examiner failed to reconcile his opinion with the December 2011 finding that the Veteran had an "other acquired deformity of the knee."  As such, the Board finds the May 2013 examination report to be inadequate for rating purposes.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine whether the Veteran has a left and/or right knee condition that is causally related to military service, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a knee condition that is etiologically related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); 38 C.F.R. § 4.2.

C.  Right Ankle Condition 

The Veteran essentially contends that he has a right ankle condition as a result of his military service.  Specifically, he asserts that he initially sprained his right ankle during service and has a residual right ankle injury as a result, including recurrent flare-ups of swelling and pain.  See Veteran's August 2010 VA examination report and December 2011 Notice of Disagreement.  

The Board finds that another VA examination assessing whether the Veteran has a right ankle condition that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations in July 2010 and May 2013.  At his July 2010 VA examination, the examiner noted the Veteran's reports of having a right ankle condition since 2005 with recurrent flare-ups since, including a flare up as recently as July 2010.  The examiner then went on to find that there was no right ankle diagnosis because there was no pathology to render a diagnosis.  In support of this opinion, the examiner reported that x-rays of the right ankle were within normal limits, with no indication of malunion to the os calcis or astralgus.  Moreover, on examination, the Veteran had no signs of edema, instability abnormal movement, effusion, weakness, tenderness, redness, heat, deformation, malalignment, drainage, subluxation, or guarding of movement.  

At his May 2013 VA examination, the examiner noted that the Veteran had an in-service ankle sprain in May 2002, as well as in-service treatment for right ankle pain and weakness in August 2010.  The examiner also noted that the Veteran had post-service right ankle physical therapy in September 2010 (when the Veteran was noted to have had a history of prior injury in 2005 and a three month history of current pain).  The examiner then went on to report that, per imaging studies conducted at the time of the examination, there were no visible abnormalities in the right ankle (bony conditions or tissue edema), and thus, no current diagnosis could be given in regard to the right ankle.  Significantly, however, the examiner then went on to report that it was possible that the Veteran had some ligament dysfunction, which would not be visible on plain films.  In doing so, he indicated that such dysfunction may show up on a Magnetic Resonance Image (MRI), but that given the current lack of symptoms, such was not ordered at that time.  

Accordingly, although the record fails to show that the Veteran has a currently diagnosed right ankle disability, given his continued reports of right ankle pain and recurrent flare ups since service, the Board finds that further examination that includes an MRI is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a right ankle condition that is etiologically related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); 38 C.F.R. § 4.2.

III. Treatment Records

As this case must be remanded for the foregoing reasons, on remand, copies of any recent private and/or federal treatment records regarding the Veteran's treatment for a right elbow, left knee, right knee, and/or right ankle condition, should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent Tricare treatment records on file are dated in December 2010. Additionally, the most recent private treatment records on file from: (1) Dr. E.M.H. are dated in January 2013, (2) Pioneer Valley Hospital are dated in July 2012, (3) Dr. A.Z. are dated in December 2011, and (4) Mountain Land Physical Therapy and Rehabilitation are dated in March 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA and/or Tricare treatment records for treatment for his right elbow, left knee, right knee, and/or right ankle from December 2010, forward.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's right elbow, left knee, right knee, and/or right ankle conditions, to include records from:

(1) Dr. E.M.H. dated since January 2013, 

(2) Pioneer Valley Hospital dated since July 2012, 

(3) Dr. A.Z. dated since December 2011, and

(4) Mountain Land Physical Therapy and Rehabilitation dated since March 2011. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Take all appropriate steps to obtain a complete copy of any outstanding service treatment records, including any clinical and/or hospitalization records, pertaining to the Veteran.  In this regard, the Board notes that it is particularly interested in any service treatment records regarding a motor vehicle accident in approximately 1991/1992.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed right elbow condition. The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any right elbow conditions found to be present.  

In doing so, the examiner should reconcile his/her findings with the other medical opinions of record, to specifically include (1) the July 2010 VA examiner's opinion that the Veteran had no pathology on the right elbow, (2) Dr. E.M.H.'s diagnosis of "tennis elbow" (see treatment records dated from July 2012 to January 2013), and (3) the May 2013 VA examiner's opinion that the Veteran's right elbow had a normal radiograph appearance with no visible abnormality.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's reports of recurrent right elbow pain.   

If a right elbow condition is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's in-service treatment for elbow pain in: (1) August 1999, and (2) April 2010, when the Veteran was noted to have tenderness on palpation at the lateral epicondyle of the right elbow, as well as right elbow pain when using the computer mouse. The examiner should also acknowledge and discuss the significance, if any, of the Veteran's contentions that he developed a right elbow condition due to his computer use during service at computers that were not properly adjusted for his body type (see Veteran's December 2011 Notice of Disagreement and October 2012 VA Form 9), as well as his reports of recurrent right elbow pain since service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed bilateral knee condition.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing (to include an MRI if warranted), the examiner should identify any right and/or left knee conditions found to be present.  

In doing so, the examiner should reconcile his/her findings with the other medical opinions of record, to specifically include: (1) the July 2010 VA examiner's opinion that there was no bilateral knee condition diagnosis because there was no pathology to render a diagnosis, (2) Dr. A.Z.'s December 2011 diagnosis of an acquired knee deformity of both knees, and (3) the May 2013 VA examiner's opinion that there were no visible abnormalities in either knee (noting that only x-rays were done).  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's reports of recurrent knee pain and weakness.   

If a left and/or right knee condition is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of: (1) the Veteran's in-service treatment for a two-day history of right knee pain with no known injury in May 1989, (2) right knee stiffness in August 1992, (3) right knee stiffness and discomfort in September 1992, and (4) diagnosis of right knee tendonitis in January 1995.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's reports that he developed a knee condition during service in approximately 1988 and this condition was exacerbated during service by: (1) a motor vehicle accident in approximately 1991/1992, (2) working on his knees without kneepads under aircraft as an aircraft mechanic, and (3) bumping and pulling something in his knees in approximately 1995. See Veteran's July 2010 VA examination report, December 2011 Notice of Disagreement, and October 2012 VA Form 9.  Finally, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports of recurrent knee weakness and pain since service.    

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After the development requested in items (1) through (3) is completed, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed right ankle condition.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to specifically include conducting an MRI (see May 2013 VA examiner's report that it was possible that the Veteran had some ligament dysfunction, which would not be visible on plain films), the examiner should identify any right ankle conditions found to be present.  

In doing so, the examiner should reconcile his/her findings with the other medical opinions of record, to specifically include: (1) the July 2010 VA examiner's opinion that there was no right ankle diagnosis because there was no pathology to render a diagnosis, and (2) the May 2013 VA examiner's opinion that, per imaging studies conducted at the time of the examination, there were no visible abnormalities in the right ankle (bony conditions or tissue edema), and thus, no current diagnosis could be given in regard to the right ankle.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's reports of recurrent right ankle flare-ups of swelling and pain.  

If a right ankle condition is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's in-service treatment records, which reflect that he: (1) was noted to have a right ankle sprain in May 2002, (2) was treated for dull ankle pain in April 2010, and (3) was treated right ankle pain and discomfort in August 2010, when it was noted that he had a six week history of pain and weakness, as well as a history of right ankle sprain five years prior with recurrent pain approximately every other week since.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's reports that he initially sprained his right ankle during service and has a residual right ankle injury as a result, including recurrent flare-ups of swelling and pain.  See Veteran's August 2010 VA examination report and December 2011 Notice of Disagreement.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


